Notice of Pre-AIA  or AIA  Status
1. The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
2. Claims 1-2, 10-11, 18-21, 25, 33, 35  are allowable. The restriction requirement of Species , as set forth in the Office action mailed on 7/20/2020, has been reconsidered in view of the allowability of claims to the elected invention pursuant to MPEP § 821.04(a). The restriction requirement is hereby withdrawn as to any claim that requires all the limitations of an allowable claim. Specifically, the restriction requirement of 7/20/2020 is fully withdrawn.  Claims 13-16, 31,34 , directed to Species B-F no longer withdrawn from consideration because the claim(s) requires all the limitations of an allowable claim. In view of the above noted withdrawal of the restriction requirement, applicant is advised that if any claim presented in a continuation or divisional application is anticipated by, or includes all the limitations of, a claim that is allowable in the present application, such claim may be subject to provisional statutory and/or nonstatutory double patenting rejections over the claims of the instant application.
Once a restriction requirement is withdrawn, the provisions of 35 U.S.C. 121 are no longer applicable. See In re Ziegler, 443 F.2d 1211, 1215, 170 USPQ 129, 131-32 (CCPA 1971). See also MPEP § 804.01.


Examiner's amendment
3. An examiner's amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 
Authorization for this examiner's amendment was given in a telephone interview with Applicant’s Attorney David Cornett ( Reg. 48, 417) on 9/7/2021.
1. (Currently Amended) A power converter or inverter circuit device for simultaneous transfer of alternating current (AC) and direct-current (DC) power, comprising: 
a power converter or inverter circuit comprising:
 a source, wherein the source provides a DC current having a DC power component, a switch connected to the source and configured to switch the source, wherein the switch induces a variable sinusoidal AC ripple in the DC current,
 a power inductor having a first winding on a first core, wherein a first side of the first winding is connected to the switch, said first winding carries an AC current and an AC power component both caused by the variable sinusoidal ripple in the DC current and carries the DC current and the DC power component, and
 an additional winding on a second core, wherein the first winding and the first core are separate from the additional winding and the second core, wherein the variable sinusoidal AC ripple in the DC current causes the power inductor to wirelessly transfer power to the additional winding, wherein the additional winding that carries a secondary AC current and a secondary AC power component that is transformed from the AC current and the AC power component of the first winding,
 a DC power output loop connected to a second side of the first winding for delivering DC power to a DC load, wherein the delivered DC power is a function of the DC current and the DC power component of the first winding of the power inductor,  and

 a controller operably coupled to the power converter or inverter circuit, wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed by the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current from a range of only the delivered DC power and none of the delivered AC power to only the delivered AC power and none of the delivered DC power, and all the values therebetween for the delivered DC power and the delivered AC power.
14. (Currently Amended) The device of claim 1, wherein the power converter or inverter circuit further comprises a plurality of the power inductors and a plurality of AC power output loops, each AC power output loop being configured to deliver the AC power to a load, and wherein the delivered AC power is a function of the AC current and the AC power component  inductor.

25. (Currently Amended) A method for simultaneous transfer of alternating-current (AC) and direct-current (DC) power, comprising:
providing a DC source, wherein the DC source provides a DC current having a DC power component;


regulating DC power delivered to a DC load via a DC power output loop connected to a second side of the first winding, wherein the DC power is a function of the DC component of the DC current of the first winding of the power inductor; and
regulating AC power delivered to an AC load via an AC power output loop comprising an additional winding on a second core, wherein the first winding and the first core are separate from the additional winding and the second core, wherein the variable sinusoidal AC ripple in the DC current causes the power inductor to wirelessly transfer power to the additional winding wherein the additional winding carries a secondary AC current and a secondary AC power component that is transformed from the AC current and the AC power component of the first winding, said DC power and the AC power are regulated independently of one another,
wherein said delivered DC power and said delivered AC power are regulated by a controller operably coupled to the power converter or inverter circuit, wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer-executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current from a range of only the delivered DC power and none of 
31. (Currently Amended) The method of claim 25, further comprising regulating the AC power delivered to [[a]] the AC load via a plurality of AC power output loops of respective power converter or inverter circuits, wherein the respective perturbations of signals that control the respective duty cycles of the switches of the power converter or inverter circuits are phase shifted relative to each other.
33. (Currently Amended) The method of claim 25, further comprising adjusting an inductance value of the power inductor, and wherein the adjustment causes a change in the AC and the AC power component of the first winding of the power inductor.
34. (Currently Amended) The method of claim 25, wherein the power converter or inverter circuit comprises a plurality of power inductors and a plurality of AC power output loops, each AC power output loop being configured to deliver the AC power to a respective AC load, and wherein the delivered AC power is a function of [[an]] the AC  and the AC power component of a respective power inductor.
35. (Currently Amended) A system for simultaneous transfer of alternating current (AC) and direct current (DC) power, comprising: 
a DC load; 
an AC load; and
 a power transfer device that simultaneously provides power to is inductively coupled with the AC load and the DC load, the power transfer device comprising:
 a power converter or inverter circuit including: 

a switch connected to the DC source, wherein the switch induces a variable sinusoidal AC ripple in the DC current, a power inductor having a first winding on a first core, wherein a first side of the first winding is connected to the switch, and said first winding carries an AC current and an AC power component both caused by the variable sinusoidal ripple in the DC current and carries the DC current and the DC power component, and
an additional winding on a second core, wherein the first winding and the first core are separate from the additional winding and the second core and the first winding, wherein the variable sinusoidal AC ripple in the DC current causes the power inductor to wirelessly transfer power to the additional winding, wherein the additional winding that carries a secondary AC current and a secondary AC power component that is transformed from the AC current and the AC power component of the first winding,
a DC power output loop connected to a second side of the first winding for delivering DC power to the DC load, wherein the delivered DC power is a function of the DC current and the DC power component of the first winding of the power inductor, and
an AC power output loop connected to the additional winding for delivering AC power to the AC load, wherein the delivered AC power is a function of the secondary AC current and the secondary AC power component of the additional winding of the power inductor; and
a controller operably coupled to the power converter or inverter circuit, wherein the controller comprises a processor and a memory operably coupled to the processor, the memory having computer- executable instructions stored thereon that, when executed the processor, cause the controller to independently regulate the delivered DC power and/or the delivered AC power by altering at least one of a signal that controls a duty cycle or a .
Allowable Subject Matter
5. 	Claims 1-2, 10-11, 13-16, 18-21, 25, 31, 33-35 are allowed.
	The following is an examiner’s statement of reasons for allowance:
With regard to claim 1, 25 or 35, 
	Fang ((Isolated Bias Power Supply for IGBT Gate Drives Using the Fly-Buck Converter, 2015)  teaches a power converter or inverter circuit device for simultaneous transfer of alternating current (AC) ( output of Vls, Fig. 1) and direct-current (DC) power ( Vop, Fig. 1), comprising:
 a power converter or inverter circuit comprising: 
a source ( e.g., Vin, Fig.1) , wherein the source provides a DC current having a DC power component ( Vin is dc, Fig. 1), 
a switch ( S1, S2, Fig. 1) connected to the source ( e.g., Vin, Fig. 1) and configured to switch the source ( Vin, Fig. 1), wherein the switch induces a variable sinusoidal AC ripple in the DC current ( see ripple in ip of Fig. 2, when duty cycle changes, the ripple will changes), 
a power inductor having a first winding ( Lp, Fig. 1) on a first core ( core of Lp, Fig. 1), wherein a first side of the first winding is connected to the switch (S1, Fig. 1), said first winding carries an AC current and an AC power component ( ripple on iop of ip, Fig. 2) both caused by the variable sinusoidal ripple in the DC current and carries the DC current and the DC power component ( iop, Fig. 2), 

a DC power output loop ( loop from VLp to Vop, Fig. 1 for delivering DC power to a DC load (Vop, Fig. 1) connected to a second side of the first winding (( e.g., winding of Lp with voltage VLP, Fig. 1) , wherein the DC power is a function of the DC component ( iop is part of ip, Fig. 2) of the DC power component of the first winding  of the power inductor(( e.g., winding of Lp with voltage VLP, Fig. 1), and an  second winding power output loop( e.g., Is, Vls Fig. 1) connected to the additional winding (winding of Lp with the voltage vls, Fig. 1)  for delivering power ( is, Fig. 1, Fig. 2, )see  to an load (vos Fig. 1), wherein the delivered power is a function of the secondary AC current and the secondary AC power component of the second winding  ( AC power component of Lp with voltage Vlp, Fig. 1) the of the power inductor Lp, Fig. 1) ( see the coupling between the two windings of the Lip); and a controller ( e.g.,  control for S1, S2, Fig. 1) operably coupled to the power converter or inverter circuit, to cause regulate the delivered DC power and/or the delivered second winding loop output power by altering at least one of a signal the controls the duty cycle ( see Fig. 5 vary the duty cycle and equation (4) and (5) shows the Duty cycle is related to the output current) or a switching frequency of the switch, wherein the delivered AC power is regulated by varying an amount of the sinusoidal ripple in the DC current ( see ripple of ip on the dc current iop, Fig. 2, and when the duty cycle changes the ripple changes too) from a range of only the delivered DC power and none of delivered second winding loop output power ( Is=0, see equation (4), equation of (4), when Is=0, power to the second winding and load are 0, and all the power delivered to the DC loop) to all delivered 
	Garry ( US9906067B1) teaches the additional winding ( e.g., 801, Fig. 8) on a second core ( e.g., 802, Fig. 8), where the first winding ( e.g., 851, Fig. 8) and the first core ( e.g., 852, Fig. 8)  is separated from the additional winding ( e.g., 801, Fig. 8) and the second core ( e.g., 802, Fig. 8) , wherein the power inductor to wirelessly transform power to additional winding ( wireless power transfer from 851 to 801, Fig. 8).
	Pigott (US20090079404A1) teaches the power transfer device further comprises a controller ( 36, Fig. 1) operably coupled to the power converter or inverter circuit ( e.g., see title)), a memory ( memory, [0025])operably coupled to the processor ( processor, [0025]), the memory having computer-executable instructions  ( particular application [0025]) stored thereon that, when executed the processor cause the controller to independently regulate the outputs ( e.g., [0018] independent controllable switches for each output).
However, the prior art of record fails to reasonably teach or suggest a power converter or inverter circuit device for simultaneous transfer AC or DC power wherein the variable sinusoidal AC ripple in the DC current causes the power inductor to wirelessly transform power to additional winding , and the controller to independently regulate the delivered DC power or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch in combination with other limitation of the claim ( Note: the prior art of record fails to teach or suggest the controller to independently regulate the delivered DC power or the delivered AC power by altering at least one of a signal that controls a duty cycle or a switching frequency of the switch  described in the claim 
  Regard to claims  2, 10-11, 13-16, 18-21, 31, 33-34, they depend on claim 1 or claim 25.
(Note : Applicant submits herewith a Rule 130(a) Affidavit wherein Dr. Abu-Qahouq attests that he is the senior author of the subject matter disclosed in the Abu Qahouq paper and that the co-author of the paper did not contribute to the conception of the subject matter disclosed in the claimed invention. Therefore, Abu Qahoug (Investigation and Simulation Model Results of High Density Wireless Power Harvesting and Transfer Method, March, 2017), which disclosed less than 1 year of the effective filing date of current application (5/16/2017),  is removed as a prior-art reference to the claimed invention as Abu Qahoug is not prior art to the present application under 35 USC 102(a)(1)).
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee. Such submissions should be clearly labeled "Comments on Statement of Reasons for Allowance".

					Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mao (US 20170117085 A1) teaches  the first air core inductor is configured to be magnetically coupled to a second air core inductor having a shape similar to the first air core inductor, and wherein power is wirelessly transferred between the first air core inductor and the second air core inductor.

Ishigaki (US 20170324343) teaches separate magnetic cores in DC converter result in increased size as well as increased losses of the transformer as disclosed in para [0059]. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to PINPING SUN whose telephone number is (571)270-1284.  The examiner can normally be reached on 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jared Fureman can be reached on 571-272-2391.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.